ACCEPTED
FILED                                                                                                          04-15-00272-CV
4/29/2015 11:04:44 AM                                                                              FOURTH COURT OF APPEALS
Donna Kay McKinney                               04-15-00272-cv                                         SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                               5/1/2015 10:25:30 AM
Accepted By: Consuelo Gomez                                                                                     KEITH HOTTLE
                                                                                                                        CLERK

                                                   No. 2013-CI-07766

             KYU IM ROBINSON,                   §                       IN THE DISTRICTFILED
                                                                                        COURTIN
                  Plaintiff,                    §                                    4th COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                §
                                                                                     05/1/2015 10:25:30 AM
             v.                                 §                       131ST   JUDICIAL DISTRICT
                                                                                         KEITH E. HOTTLE
                                                §                                             Clerk
             JESS L. MAYFIELD, TRUSTEE, ET AL., §
                   Defendants                   §                       BEXAR COUNTY, TEXAS


                                            PLAINTIFF’S NOTICE OF APPEAL


                     1.       The appeal is from the judgment of the 131st Judicial District Court, Bexar

             County, Honorable Renee A. Yanta, presiding.

                     2.       The court signed the Final Judgment on February 3, 2015.

                     3.       Plaintiff, Kyu Im Robinson, desires to appeal the Final Judgment to the Fourth

             Court of Appeals, San Antonio, Texas, and, hereby, gives notice of appeal.

                     4.       The party filing this notice of appeal is Kyu Im Robinson.

                                                                 Respectfully submitted,

                                                                 JOANN STOREY, P.C.

                                                          BY:    /s/ JoAnn Storey
                                                                 JoAnn Storey
                                                                 State Bar No. 19315300
                                                                 1005 Heights Boulevard
                                                                 Houston, Texas 77008
                                                                 Telephone: 713/529-0048
                                                                 Telecopier: 713/529-2498
                                                                 Email: storeyj@heightslaw.com

                                                                 Counsel for plaintiff, Kyu Im Robinson
                               CERTIFICATE OF SERVICE

      On April 29, 2014, I sent a true and correct copy of the foregoing Plaintiff’s Notice
of Appeal via EFILE to the following:

Gay Gueringer
Richie & Gueringer, P.C.
112 E. Pecan Street, Suite 1420
San Antonio, Texas 78205

Attorney for defendant, William P. Riddick,
      Individually and as Trustee of the
      Wm P. Riddick ) 76 Trust

                                                  /s/ JoAnn Storey
                                                  JoAnn Storey




                                            -2-